LACOMBE, Circuit Judge.
I am still of tlie opinion expressed on the original argument (65 Red. 212), viz. that, by the stipulation in the Southern district suit, complainants have practically assented, for the time being, to the sale of Buckeye lamps there. When they shall have changed the situation there hy getting rid of their stipulation, or by obtaining an injunction against; the defendants in that suit, the situation here will he different. But, while; it is as it is, defendants’ use of lamps, which apparently they may buy in the Northern district, will not be enjoined. As the conclusion now arrived at is adverse to complainants, it is unnecessary to await the decision in the Bate Case. Ordered accordingly.